Citation Nr: 0315309	
Decision Date: 07/09/03    Archive Date: 07/17/03

DOCKET NO.  98-10 035A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for arthritis, to 
include as secondary to service-connected frostbite of the 
right great toe.

2.  Entitlement to service connection for herpes.



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The veteran served on active duty from October 1977 to 
October 1981 and March 1982 to October 1983.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an October 1997 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  The Board remanded this 
case back to the RO for further development in August 1999, 
and this case has since been returned to the Board.

The August 1999 Board remand also addressed the issue of 
entitlement to service connection for frostbite of the right 
great toe.  This claim, however, was subsequently granted in 
an October 2002 rating decision.



FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran's current arthritis is not etiologically 
related to service or to his service-connected frostbite of 
the right great toe.

3.  The veteran's claimed herpes has not been shown to be 
etiologically related to service.



CONCLUSIONS OF LAW

1.  Arthritis was not incurred in or aggravated by service or 
as secondary to service-connected frostbite of the right 
great toe.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.310 (2002).

2.  Herpes was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties of the VA

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was enacted.  The VCAA 
redefines the VA's obligations with respect to its duty to 
assist the claimant with the development of facts pertinent 
to a claim and includes an enhanced duty to notify the 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  See also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
the VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159 (2002).  Specifically, the RO has obtained 
records corresponding to medical treatment reported by the 
veteran and has afforded him VA examinations addressing his 
claimed disorders.  There is no indication of additional 
relevant medical evidence that has not been obtained by the 
RO to date.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met, as the RO 
informed him of the need for such evidence in a March 2003 
letter.  See 38 U.S.C.A. § 5103.  This issuance, which 
includes a discussion concerning the newly enacted provisions 
of 38 U.S.C.A. §§ 5103 and 5103A, also contains a specific 
explanation of the type of evidence necessary to substantiate 
the veteran's claims, as well as which portion of that 
evidence (if any) was to be provided by him and which portion 
the VA would attempt to obtain on his behalf.  The specific 
requirements for a grant of the benefits sought on appeal 
will be discussed in further detail below, in conjunction 
with the discussion of the specific facts of this case.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Also, certain 
chronic diseases, including arthritis, may be presumed to 
have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309. 

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  Specifically, 
when aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or the 
result of, a service-connected condition, the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

III.  Arthritis

The veteran's service medical records are entirely negative 
for arthritis, although he was diagnosed as having 
questionable cartilage damage/meniscal tear of the right knee 
in December 1980.  

In December 1995, the veteran was treated at Northeast 
Alabama Regional Medical Center in Anniston, Alabama, for 
body aches "all over."  Records from Stringfellow Memorial 
Hospital in Anniston, dated in February 1996, indicate that 
the veteran was seen for arthritic pain and swelling of the 
wrists.  The report of a November 1996 VA hospitalization 
contains a diagnosis of rheumatoid arthritis "by history of 
patient exhibiting migrating polyarthritis."  Subsequent VA 
medical records show further treatment for this disorder.  A 
November 1997 record contains a diagnosis of rheumatoid 
arthritis, with pain secondary to "cold weather."  

The report of a November 2000 VA orthopedic examination 
contains a diagnosis of generalized rheumatoid arthritis, 
with a 50 percent limitation of function.  The examiner did 
not specifically comment on the etiology of this disorder 
beyond noting the veteran's reported history of frostbite. 

In January 2002, the veteran underwent a VA skin diseases 
examination, with an examiner who reviewed his medical 
records.  This examiner opined that "[i]t is unclear if the 
patient's dysthesias are secondary to Raynaud's phenomenon 
associated with his connective tissue disease, or if this is 
residual from frostbite."   Diagnoses of a history of a 
remote severe cold injury and rheumatoid arthritis of 
multiple joints, with possible subacute lupus erythematosus, 
are noted in a January 2002 VA feet examination report, with 
no information provided as to etiology.

The veteran also underwent a VA orthopedic examination in 
April 2002.  The examiner reviewed the veteran's claims file 
and diagnosed degenerative joint disease of the left 
shoulder, but he also opined that "[i]t is not likely that 
the arthritis of the left shoulder was caused by the 
frostbite of the right great toe."  

In August 2002, the same examiner who conducted the November 
2000 VA examination reviewed the veteran's claims file and 
provided a report.  This examiner noted that the veteran 
apparently suffered cold exposure in service and began having 
generalized arthralgias "a few years ago."  Diagnoses 
included positive rheumatoid factor and possible hepatitis C-
related arthralgias or systemic lupus erythematosus, with 
"no relation of his arthralgia to the cold."  

The RO, in an October 2002 rating decision, granted service 
connection for frost nip of the right great toe.  In a 
Supplemental Statement of the Case issued in the same month, 
however, the RO continued the denial of service connection 
for arthritis.  

Although the Board acknowledges the November 1997 VA 
treatment record relating the veteran's current rheumatoid 
arthritis to "cold weather," the Board also notes that this 
record is of limited probative value because it is not clear 
whether the "cold weather" in question is that experienced 
by the veteran during service, or whether the treatment 
provider who offered this opinion had an opportunity to 
review the veteran's claims file.  By contrast, the VA 
examiner who provided an opinion in August 2002 did review 
the claims file but found that the veteran, who only began to 
suffer arthralgias "a few years ago," did not incur 
rheumatoid arthritis as a result of cold exposure in service.  
This examiner's review of the veteran's records ensures that 
his opinion has substantially greater probative value than 
the November 1997 record.  See Hayes v. Brown, 5 Vet. App. 
60, 69 (1993); Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992) ("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence"); see also 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of 
a prolonged period without medical complaint after service 
can be considered along with other factors in the analysis of 
a service connection claim).  
  
The only other evidence of record supporting the veteran's 
claim is his own lay opinion, as indicated in his Notice of 
Disagreement, received by the RO in February 1998.  The 
veteran, however, has not been shown to possess the requisite 
medical training or credentials needed to render an opinion 
as to medical causation.  Accordingly, his lay opinion does 
not constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

Overall, the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
arthritis, to include as secondary to service-connected 
frostbite of the right great toe, and the claim must be 
denied.  In reaching this determination, the Board 
acknowledges that the VA is statutorily required to resolve 
the benefit of the doubt in favor of the veteran when there 
is an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).

IV.  Herpes

A January 1980 service medical record indicates that the 
veteran was "sexually active" and that he "clearly has or 
had syphilis," with the time of onset not known.  He was 
also treated for penile lesions on two occasions in May 1980.  
An assessment of questionable herpes II was rendered.  No 
corresponding disorders were shown on a June 1982 periodic 
physical examination.

A November 1996 VA treatment record indicates the veteran's 
report of "occasional episodes of herpes but no current 
lesions."  A subsequent record, from January 1997, revealed 
herpes, with small scaled lesions and blisters in the genital 
area.

In January 2002, the veteran underwent a VA skin diseases 
examination, with an examiner who reviewed his medical 
records.  The examiner noted the veteran's reported history 
of genital herpes during service and observes that there were 
no genital lesions at the present time.  The diagnosis was 
genital herpes by history, not related to military service.  
A diagnosis of recurrent genital herpes simplex is also noted 
in a January 2002 VA feet examination report, with no 
information as to etiology provided.

In August 2002, the examiner who conducted the November 2000 
VA examination reviewed the veteran's claims file and 
indicated that there was a history of herpes genitalis, not 
present now.

The Board has reviewed the evidence of record and observes 
that, although the veteran apparently suffered from herpes-
related symptoms during service, there is a question as to 
whether he currently suffers from this disability.  Even 
assuming that a current diagnosis of herpes is appropriate, 
however, there is no evidence of record whatsoever relating 
such a diagnosis back to service.  Indeed, the examiner who 
conducted the January 2002 VA skin examination specifically 
denied that such a relationship existed, and this examiner 
reviewed the veteran's medical records.  

Again, the only evidence of record supporting the veteran's 
claim is his own lay opinion, as expressed in his Notice of 
Disagreement, received by the RO in February 1998.  
Nevertheless, the veteran has not been shown to possess the 
requisite medical training or credentials needed to render a 
diagnosis or an opinion as to medical causation.  
Accordingly, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Routen v. 
Brown, 10 Vet. App. at 186.

Overall, the preponderance of the evidence is against the 
veteran's claim for service connection for herpes, and this 
claim must be denied.  Again, as the preponderance of the 
evidence is against the veteran's claim, the provisions of 38 
U.S.C.A. § 5107(b) concerning the resolution of doubt in the 
veteran's favor are not applicable.


ORDER

The claim of entitlement to service connection for arthritis, 
to include as secondary to service-connected frostbite of the 
right great toe, is denied.

The claim of entitlement to service connection for herpes is 
denied.



_________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

